Citation Nr: 1013904	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals to larynx injury. 

2.  Entitlement to a compensable rating for a left heel ulcer 
prior to February 7, 2008, and to a rating in excess of 10 
percent for a left heel ulcer from February 7, 2008. 

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound on the neck.

4.  Entitlement to service connection for left hip arthritis.

5.  Entitlement to service connection for right hip 
arthritis.

6.  Entitlement to service connection for left shoulder 
arthritis.

7.  Entitlement to service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
increased ratings for residuals to larynx injury, left heel 
ulcer, residuals of shell fragment wound of the neck, and 
denied entitlement to service connection for arthritis of the 
left and right hips and left and right shoulders.

This appeal also arises from a September 2008 rating 
decision, wherein the RO increased from noncompensable to 10 
percent the disability rating for the Veteran's service-
connected left heel ulcer, effective February 7, 2008.  

The Board notes that the Veteran raised the issue of an 
earlier effective date for the 10 percent rating for the left 
heel ulcer when he filed a notice of disagreement to the 
September 2008 rating decision.  However, initially he had 
filed a notice of disagreement to the November 2005 rating 
decision which had granted service connection and awarded an 
initial noncompensable rating for a left heel ulcer. Because 
a higher rating for a left heel ulcer is still available 
after the award of the initial rating, and the Veteran is 
presumed to be seeking the maximum available benefit, the 
Board recognizes a still viable claim for a higher initial 
rating for a left heel ulcer.  See AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  See also Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (when the claim on appeal involves 
a request for a higher initial rating following the grant of 
service connection, such initial rating claim is 
distinguished from claims for increased ratings for already 
service-connected disabilities).

Although the RO adjudicated whether entitlement to an 
effective date earlier than February 7, 2008, for a 10 
percent rating for a left heel ulcer was warranted, it is 
obvious that the Veteran is appealing his initial disability 
rating for a left heel ulcer for the entire time period since 
the RO first granted service connection for a left heel 
ulcer.  Therefore, the issue of an earlier effective date for 
the 10 percent rating is moot.  The issue on appeal has been 
restyled accordingly and characterized as set forth on the 
first page of this decision.

In February 2010, the Veteran testified during a video 
conference Board hearing.  A transcript of the hearing is of 
record. 

The issues of entitlement to increased ratings for residuals 
to larynx injury, left heel ulcer, and residuals of shell 
fragment wound of the neck, and entitlement to service 
connection for arthritis of the right hip are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In the February 2010 Board hearing, the Veteran indicated 
that he wished to withdraw the appeal concerning matter of 
entitlement to service connection for a left hip disability.

3.  In the February 2010 Board hearing, the Veteran indicated 
that he wished to withdraw the appeal concerning matter of 
entitlement to service connection for a left shoulder 
disability.

4.  The Veteran's right shoulder disability is not a result 
of any established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to service 
connection for left hip arthritis have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to service 
connection for left shoulder arthritis have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection and 
increased rating claims in April 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2005, and January 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment and post-service VA and 
private treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  

Finally, VA need not conduct an examination with respect to 
the service connection for a right shoulder disability claim 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
right shoulder degenerative joint disease may be associated 
with his military service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Withdrawal of Service Connection Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2009).

In this case, it was expressly indicated that the Veteran 
withdrew his appeal concerning the matters of entitlement to 
service connection for left hip and left shoulder 
disabilities in the February 2010 Board hearing.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning these issues, and the Veteran's appeal 
of this issues are dismissed without prejudice.

Right Shoulder

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including degenerative joint 
disease (arthritis), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records, including October 1962 enlistment 
and October 1965 separation examination reports, are silent 
for any diagnosis of arthritis or a right shoulder 
disability.  

In a June 2007 VA progress note, the Veteran complained of 
bilateral shoulder pain, worse when he lies on his shoulders.  
A July 2007 VA x-ray which found mild degenerative changes of 
the right acromioclavicular joint and glenohumeral joint. 

During a July 2007 VA physical medicine and rehabilitation 
consultation, the Veteran complained of pain of both 
shoulders and weakness in his hands when he is squeezing his 
hands.  Upon examination, the examiner found no tenderness to 
palpation over the acromioclavicular joints, bicipital 
groove, and coracoid process, and no winging of the scapula, 
swelling, or redness.  The examiner did not active range of 
motion decreased with discomfort during range of motion.  The 
examiner diagnosed pain in both shoulders, impingement 
syndrome. 

In an October 2007 VA progress note, the Veteran indicated 
that his shoulder felt much better with a noted decrease in 
pain.  In November 2007 and March 2008 VA progress notes, the 
Veteran denied any shoulder pain. 

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claim for VA 
compensation for a right shoulder disorder.  Based upon the 
evidence of record, the Board finds that a right shoulder 
disability is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Evidence of a diagnosis of a right shoulder disability is 
first shown in 2007, more than 40 years after separation from 
active service and cannot be presumed to have been incurred 
in service.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between current right shoulder 
disability diagnosed post-service and events during the 
Veteran's active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion. Consequently, the Board finds 
that entitlement to service connection for a right shoulder 
disability is not warranted.

The Board has carefully considered the statements regarding 
the Veteran's right shoulder disability.  While the Board 
does not doubt the sincerity of his belief that his right 
shoulder disability is the result of his active service, this 
claim turns on a medical matter.  Though the Veteran may be 
competent to testify as to the sensory perceptions of his 
current disorder, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay 
persons are limited to attesting to factual matters of which 
they have first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the submitted 
assertions in this regard do not constitute persuasive 
evidence in support of the claim for service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

The appeal for entitlement to service connection for left hip 
arthritis is dismissed.

The appeal for entitlement to service connection for left 
shoulder arthritis is dismissed.

Entitlement to service connection for a right shoulder 
disability is denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in July 2005, and January 2008.  

In a November 2005 rating decision, the RO continued the 
Veteran's ratings for residuals to larynx injury, left heel 
ulcer, and residuals of shell fragment wound of the neck.  
The Veteran underwent VA examinations in August 2005 and 
February and December 2008.  In a February 2009 supplemental 
statement of the case, the RO again continued the Veteran's 
ratings.  In his February 2010 Board hearing, the Veteran's 
representative argued that his conditions had worsened and, 
therefore, another VA examination is warranted to determine 
the current level of severity of his disabilities.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo appropriate VA examinations at an appropriate VA 
medical facility to determine the severity of his service-
connected residuals to larynx injury, left heel ulcer, and 
residuals of shell fragment wound of the neck.

Also during the hearing, the Veteran argued that he has right 
hip arthritis because he overcompensates for his service-
connected left heel ulcer.  It was also noted that in a May 
1965 service treatment record, the Veteran complained of pain 
in the right thigh, which extended from the patellar region, 
laterally up to the hip and was felt to represent pressure on 
a branch of the femoral nerve due to tissue reaction elicited 
by the shell fragment in that area.  In a September 2002 VA 
x-ray report, the Veteran was diagnosed with very minimal 
early degenerative changes involving the inferior aspect of 
the joint space at the left hip.  As the Veteran has not been 
afforded a VA joints examination, the RO should schedule the 
Veteran for a VA joints examination to determine whether the 
Veteran's right hip disability was caused or aggravated by 
service or by his active service or service-connected left 
heel ulcer.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
reflects that the Veteran has received medical treatment from 
the VA Medical Center in Philadelphia and Outpatient 
treatment center in Coatesville, Pennsylvania; however, as 
the claims file only includes records from those facilities 
dated up to January 2009, any additional records from those 
facilities should be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his residuals to 
larynx injury, left heel ulcer, and 
residuals of shell fragment wound of the 
neck and whose records have not already 
been made a part of the claims file.  
After the Veteran has signed any 
appropriate releases, the AMC/RO should 
obtain and associate with the claims 
folder all of the Veteran's treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
should be notified of unsuccessful efforts 
to procure records in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the AMC/RO 
should arrange for the Veteran to undergo 
appropriate VA examination(s), to evaluate 
his right hip arthritis and service-
connected residuals to larynx injury, left 
heel ulcer, and residuals of shell fragment 
wound of the neck at a VA medical facility.  
All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to each examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

For the right hip, the examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet Joints 
(Shoulder, Elbow, Wrist, Hip, Knee, and 
Ankle) Examination (revised on April 20, 
2009).  The examination must respond to the 
instructions contained therein.  A 
goniometer must be used in measuring range 
of motion, and the examiner is to 
specifically note its use in the report.  
Following a review of the claims folder, 
and an evaluation of the Veteran, the 
examiner should provide an opinion whether 
the Veteran has a current right hip 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
right hip disability was incurred in 
service or was caused or aggravated as a 
result of his service-connected left heel 
ulcer.

For the larynx injury, the examination must 
be conducted following the protocol in VA's 
Disability Examination Worksheet for Nose, 
Sinus, Larynx, and Pharynx Examination.  
The examination must respond to the 
instructions contained therein.

For the left foot ulcer, the examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet Feet 
Examination (revised on May 01, 2007).  The 
examination must respond to the 
instructions contained therein.

For the neck scar, the examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet Scars 
Examination (revised on February 27, 2009).  
The examination must respond to the 
instructions contained therein.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim(s).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The review should include 
consideration of all evidence submitted 
since the issuance of the August 2009 
supplemental statement of the case.  If the 
benefit sought on appeal remains denied, 
the AMC/RO must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


